On Application for Rehearing

MOORE, Judge.
On application for rehearing, Morris W. Cochran, M.D., asserts that the Medical Licensure Commission (“the commission”) did, in fact, take action against his Alabama Controlled Substances Certificate. Thus,, he argues, the action of the Alabama Board of Medical Examiners (“the board”) in revoking his Alabama Controlled Substances Certificate was barred by the doctrine of res judicata. After considering the relevant statutes as set forth in this court’s April 12, 2013, opinion on original submission, 159 So.3d at 736, the briefs of the parties, and the amicus brief filed by the commission, we conclude that this court was correct in our determination that the commission had no authority to take any action against Cochran’s Alabama Controlled Substances Certificate in the revocation action before the commission; any action taken by the commission in that action was simply a restriction on Cochran’s license to practice medicine. Therefore, this court correctly determined that the revocation action initiated by the board was not barred by the doctrine of res judicata.
APPLICATION OVERRULED.
THOMPSON, P.J., and PITTMAN, THOMAS, and DONALDSON, JJ., concur.